Title: To George Washington from the Commissioners for the District of Columbia, 19 July 1792
From: Commissioners for the District of Columbia
To: Washington, George



sir
George-Town 19th July 1792

Yesterday the Commissrs Contracted with Mr Hoben for his services by the year at 300 Guineas, his Draft and Attention may, be confined to the Palace or extended to other objects they may chuse. Doctor Stewart’s uneasiness at the State of his Family occasioned his leaving us as soon as the most material of our Business was finished—This morning we went with Mr Hoben to the Seite of the Palace that he might lay out the foundation, the Plan, being much less than Majr L’Enfant’s Design will not fill up to the diverging Points marked by the Stakes—This will necessarily occassion a Division of the Excess, on the two sides, or to recede the whole distance on one only, it does not seem, to create so much Embarrasment as might be expected, but as the work may go on without any waste of Labour till you will be here again we have left the Choice open to be made by yourself, on the Spot—Hobens Affairs requires his absence about a Month his return is expected to be as soon as he will be much wanted—After Docter Stewart left us we received a Letter and Draft from Judge Turner, there is something in it striking and agreeable to us, we send it for your Consideration—Lamphier’s Plan is given up as impracticable, we have written to Ballet inviting him down to attempt Improvements, Mr Turners too seems very capable

of it—We still hope a little time may give you an Oppertunity of making a Choice to your Satisfaction—We are &c.

Th. Johnson
Danl Carroll

